DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4 – 7 are allowed.

Applicant’s arguments found on pages 3-8 of in response to the office action mailed on March 12, 2021; the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  
The following is an examiner's statement of reasons for allowance:

With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “determine a first point in time of a predeterminable steep increase in the current signal, form a temporal integral of current values of the current signal from the first point in time to a second point in time, compare a pair of values, comprising a relevant value of the integral and the relevant value of the current signal, with at least one predeterminable limiting condition at predeterminable temporal intervals substantially continuously, and emit an overcurrent and/or short-circuit signal to an outlet of the overcurrent and/or short-circuit detector if the pair of values exceeds a limiting condition.”
Claim 4 are allowable due to their dependence on the allowable claim 1.

With regard to claim 5, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “determining a first point in time of a predeterminable steep increase in the current signal; forming a temporal integral of current values of the current signal from the first point in time to a second point in time; comparing a pair of values, comprising 

With regard to claim 6, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “determine a first point in time of a predeterminable steep increase in the current signal, form a temporal integral of current values of the current signal from the first point in time to a second point in time, compare a pair of values, comprising a relevant value of the integral and the relevant value of the current signal, with at least one predeterminable limiting condition at predeterminable temporal intervals substantially continuously, and emit an overcurrent and/or short-circuit signal to an outlet of the overcurrent and/or short-circuit detector if the pair of values exceeds a limiting condition, wherein the second point in time is at most one cycle duration of an applied mains power frequency after the first point in time.”

With regard to claim 7, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “determine a first point in time of a predeterminable steep increase in the current signal, form a temporal integral of current values of the current signal from the first point in time to a second point in time, compare a pair of values, comprising a relevant value of the integral and the relevant value of the current signal, with at least one predeterminable limiting condition at predeterminable temporal intervals substantially continuously, and emit an overcurrent and/or short-circuit signal to an outlet of the overcurrent and/or short-circuit detector if the pair of values exceeds a limiting condition, wherein the limiting condition is: (∫i – y0)2/a2 + (i - x0)2/b2 ≤1.”

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836